Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 10/23/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 2/4/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Certification Statement, certified by PAUL J SPATAFORE, states “. . . no item of information contained in the information disclosure statement was known to any individual designated in 37 CFR 1.56(c) more than three months prior to the filing of the information disclosure statement.” At least one of the cited documents appears to have a same inventor, Stacy Flynn, as the instant application. It is unclear how an inventor could be unaware of their own patent application, which was filed and published years earlier than the IDS certification date. The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	11. The method according to claim [[23]] 1, wherein the cellulose dissolving agent is Schweitzer's Reagent, iron tartrate complex, or zincoxen.

Allowable Subject Matter
Claims 1, 3-11, 14-16, 20-22, 24-25, 27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for treating a blended textile feedstock as claimed, as discussed in the response filed 10/23/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY W THROWER/Primary Examiner, Art Unit 1742